Name: Council Regulation (EEC) No 871/84 of 31 March 1984 amending for the fourth time Regulation (EEC) No 1837/80 on the common organization of the market in sheepmeat and goatmeat and amending Regulation (EEC) No 950/68 on the Common Customs Tariff
 Type: Regulation
 Subject Matter: animal product;  agricultural policy;  tariff policy
 Date Published: nan

 1.4.84 Official Journal of the European Communities No L 90/35 COUNCIL REGULATION (EEC) No 871/84 of 31 March 1984 amending for the fourth time Regulation (EEC) No 1837/80 on the common organization of the market in sheepmeat and goatmeat and amending Regulation (EEC) No 950/68 on the Common Customs Tariff THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (5), Whereas Article 34 of Regulation (EEC) No 1837/ 80 (4), as last amended by Regulation (EEC) No 1 195 /82 ( s), provided that the Commission was to submit to the Council , before 1 October 1983 , a report on the functioning of the common organ ­ ization of the market in the sheepmeat and goatmeat sector ; whereas examination of the report submitted by the Commission has indicated that the rules governing this sector should be amended ; Whereas the four-year period referred to in Article 3 (4) (b) of Regulation (EEC) No 1837/80 , which was provided for at the beginning of the common organization of the market so that production and marketing structures in the various Member States could be gradually adjusted , expires at the end of the 1983/84 marketing year ; whereas the fixing of a single reference price at a different level from the basic price is not justified ; whereas no distinction should henceforth be made between the reference price and the basic price ; Whereas a partial regrouping of the regions referred to in Article 3 ( 1 ) of the said Regulation would bring together regions where lamb production and consumption structures are very comparable ; Whereas provision should be made for the possibility for Member States to make a payment on account in favour of producers of the less-favoured farming areas within the meaning of Directive 75 /268 / EEC (6); whereas , to this end, provision should be made for an estimated loss in revenue at the beginning of the marketing year ; Whereas , apart from the fact that for the reasons mentioned above no reference price will be fixed as from the marketing year beginning in 1984 , it would seem appropriate to simplify the method of calcu ­ lating the premium for sheepmeat producers ; whereas the loss of income suffered by producers in a given region should be calculated from the difference , if any, between the Community basic price and the arithmetic mean of the market prices recorded in the region concerned ; whereas a coefficient representing the normal average annual level of lamb production in the region in question should be applied to the said loss of income ; Whereas , to ensure more effective management and support of the market, provision should be made for the regionalization of private storage measures so that they are implemented in accordance with rules similar to those for intervention buying ; whereas provision should also be made so that the amount of the aid granted may be regionally differentiated ; Whereas , in view of the considerable expansion of intra-Community trade in certain sheepmeat preparations , the amount equivalent to the variable premium granted, as referred to in Article 9 (3) of Regulation (EEC) No 1837/ 80 , should be charged on the said preparations when they leave the region concerned and the definitions of the said preparation should be laid down , HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1837/ 80 is hereby amended as follows : 1 . Article 1 (c) is replaced by the following : '(c) 16.02 B III b) 2 aa) 11 : Other prepared or preserved meat or meat offal containing meat or offal of sheep or goats , other than those containing meat or offal of domestic swine or bovine animals , (') OJ No C 62, 5 . 3 . 1984 , p. 68 . ( 2 ) Opinion delivered on 15 March 1984 (not yet published in the Official Journal). ( J ) Opinion delivered on 29 March 1984 (not yet published in the Official Journal). (4) OJ No L 183 , 16 . 7 . 1980 , p. 1 . ( 5 ) OJ No L 140 , 20 . 5 . 1982 , p. 22 . (') OJ No L 128 , 19 . 5 . 1975 , p. 8 . No L 90/36 Official Journal of the European Communities 1.4 . 84 uncooked ; mixtures of cooked meat or offal and uncooked meat or offal (d) 16.02 B III b) 2 aa) 22 : Other prepared or preserved meat or meat offal containing meat or offal of sheep or goats , other than those containing meat or offal of domestic swine or bovine animals ; other'. 2 . Article 3 is replaced by the following : !Article 3 1 . In accordance with the procedure laid down in Article 43 (2) of the Treaty, a basic price shall be fixed annually , for the following marketing year, for fresh and chilled sheep carcases . 2 . When the basic price is fixed, account shall be taken in particular of : (a) the situation on the sheepmeat market during the current year ; (b ) the prospects for the production and consumption of sheepmeat ; (c) sheepmeat production costs ; (d) the market situation in the other livestock product sectors , particularly the beef and veal sector ; (e) past experience . 3 . The Council , acting by a qualified majority on a proposal from the Commission, shall fix seasonally adjusted basic prices to take account of normal seasonal variations on the Community sheepmeat market . 4 . Save where a decision to the contrary is taken by the Council , acting by a qualified majority on a proposal from the Commission , the marketing year shall begin on the first Monday in April and shall end on the day preceding that day in the following year. 5 . For the purposes of this Regulation , the following regions are hereby defined :  region 1 : Italy and Greece ,  region 2 : France ,  region 3 : Belgium, Denmark, Germany, Luxembourg , Netherlands ,  region 4 : Ireland,  region 5 : Great Britain,  region 6 : Northern Ireland'. 3 . Article 4 is replaced by the following : !Article 4 1 . A price for fresh or chilled sheep carcases on the representative Community markets shall be established on the basis of the prices recorded on the representative market or markets of each region or, in case of regions 1 and 3 , of each Member State , for the various categories of fresh or chilled sheep carcases , account being taken both of the relative importance of each category and of the relative size of the flock in each region or, in the case of regions 1 and 3 , in each Member State . 2 . Detailed rules for the application of this Article, including a definition of "carcase weight", shall be adopted in accordance with the procedure laid down in Article 26 .' 4 . Article 5 is replaced by the following : !Article 5 1 . To the extent necessary to offset the loss of income suffered by sheepmeat producers in one or more regions during a given marketing year, a premium shall be fixed immediately after the end of the marketing year in question . 2 . The loss of income referred to in paragraph 1 shall represent, per 100 kilograms of carcase weight, any difference there may be between the basic price referred to in Article 3 ( 1 ) and the arithmetical mean of the market prices recorded for each region in accordance with Article 4 . 3 . The amount of the premium payable per ewe and per region shall be obtained by multiplying the loss of income referred to in paragraph 2 by a coefficient representing, for each region, the normal average annual production of lamb meat per ewe expressed per 100 kilograms of carcase weight . 4 . If, however, for one or more regions within the meaning of Article 3 (5 ) a foreseeable loss in revenue is estimated during the marketing year, bearing in mind the foreseeable development in the market prices referred to in Article 4 and in the variable premium referred to in Article 9 , the Member State or Member States concerned may, according to the procedure provided for in Article 26 , make , in the region or regions in question , a payment on account in favour of producers of sheepmeat situated in the less-favoured farming areas as defined by applying Article 3 (3), (4 ) and (5) of Directive 75/268 /EEC. In accordance with paragraphs 1 , 2 and 3 , after the end of the marketing year in question the amount of the definitive premium shall be fixed and, should the need arise , a payment of the balance shall be made in the less-favoured farming areas referred to in the first paragraph . 1.4 . 84 Official Journal of the European Communities No L 90/37 5 . However, when a premium is granted for region 2 , at the request of those concerned, an amount equal to the premium payable per ewe in region 2 may be granted in region 1 when the beneficiaries have shown, to the satisfaction of the competent authority, that the lambs born from these ewes which they hold will not have been slaughtered before reaching the age of two months . 6 . In the case of region 5 , if the variable premium referred to in Article 9 has been applied , the weighted average of the variable premiums actually granted shall be deducted from the loss of income . The weighted average , expressed per 100 kilograms of carcase weight, shall be obtained by dividing the total amount of the premiums actually granted by the production of the certified animals for which the variable premium may be paid when slaughter takes place or, as the case may be , when they are first put on the market . 7 . To determine the arithmetic mean of the market prices referred to in paragraph 2 , where the intervention measures referred to in Article 6 ( 1 ) (b) are applied within a region , and for the period during which buying-in actually takes place , the market price shall be replaced by the seasonally adjusted intervention price . 8 . The premiums shall be paid to the beneficiary producer according to the number of ewes kept on the farm over a minimum period to be determined in accordance with the procedure laid down in Article 26 . 9 . The Council , acting by a qualified majority on a proposal from the Commission, shall adopt general rules for the arrangements covered by this Article and , in particular, lay down definitions as to the beneficiary producer qualifying for the premium and the ewes eligible . The Council , acting in accordance with the same procedure, may provide that the premium shall be granted only to producers keeping at least a certain number of ewes . 10 . The Commission shall , acting in accordance with the procedure laid down in Article 26 :  fix , where appropriate, the premium payable per ewe and per region ,  adopt detailed rules for the application of this Article , including rules governing the submission of applications for the premium, supervisory arrangements and the payment of the premium. 1 1 . The expenditure incurred under the arrangements provided for in this Article shall be deemed to form part of intervention for the purpose of regularizing agricultural markets .' 5 . In Article 7 , paragraph 1 and the first subpara ­ graph of paragraph 2 are replaced by the following : ' 1 . Where the price established in accordance with Article 4 is lower than 90 % of the seasonally adjusted basic price referred to in Article 3 (3 ) and is likely to remain so , the intervention measures provided for in Article 6 ( 1 ) (a) may be adopted for the Community as a whole . The measures referred to in the first subparagraph may be adopted for one or more regions of the Community where the price recorded on the representative market or markets of one or more regions is lower than 90 % of the seasonally adjusted basic price referred to in Article 3 (3 ) and is likely to remain so in the region or regions concerned ; the intervention measures may be regionally differentiated . 2 . Where , during the period 15 July to 15 December of each year, the price established in accordance with Article 4 is equal to or less than a seasonally adjusted intervention price corresponding to 85 °/o of the seasonally adjusted basic price and at the same time the price recorded on the representative markets of a given region is equal to or less than the seasonally adjusted intervention price or, as the case may be , the seasonally adjusted derived intervention price, the intervention measures provided for in Article 6 ( 1 ) (b) shall , at the request of one or more Member States , be implemented for the region in question . However, in the case of regions 1 and 3 , such intervention measures may be implemented for the Member State or Member States belonging to those regions .' 6 . Article 9 is replaced by the following : ' Article9 1 . In so far as the measures provided for in Article 6 ( 1 ) (b) are not applied in region 5 , the United Kingdom may grant within that region a premium for the slaughter of sheep where the prices recorded on the representative markets in the region are below a "guide level" corresponding to 85 % of the basic price referred to in Article 3 ( 1 ). The guide level referred to in the first subpara ­ graph shall be seasonally adjusted in the same way as the basic price. 2 . The amount of the premium referred to in paragraph 1 shall be equal to the difference between the seasonally adjusted guide level and the market price recorded in the region concerned . 3 . Should the premium referred to in paragraph 1 be paid in region 5 , the Commission shall take No L 90/38 Official Journal of the European Communities 1.4.84 the necessary measures to ensure that an amount equivalent to the premium actually granted is charged on all products as referred to in Article 1 (a) and (c) when they leave the region concerned. 4 . The Commission , acting in accordance with the procedure laid down in Article 26 , shall adopt detailed rules for the application of this Article . Such rules may provide , in particular, for the measures necessary to prevent any disturbance of trade in livestock, meat or prepared products resulting from the application of the premium referred to in paragraph 1 . 5 . Expenditure incurred under the arrangements provided for in this Article shall be deemed to form part of intervention for the purpose of regularizing agricultural markets .' 7 . Article 10 ( 1 ) is replaced by the following : ' 1 . The Common Customs Tariff rates of duty shall apply to the products listed in Article 1 (b), (c) and (d).' Article 2 1 . The Commission shall submit to the Council before 1 October 1988 a second report on the functioning of the common organization of the market and, in particular, on the intervention and premium systems, in order to enable the Council to re-examine these systems and, acting by a qualified majority on a proposal from the Commission before 1 April 1989, to take appropriate measures if required. 2 . The Commission's report must take account of the following :  the market trend and the trend in the incomes of sheepmeat producers in the Community and in each of the Member States ,  the trend in imports from non-member countries ,  the effect of this trend on the Community budget . Article 3 The Annex headed 'Common Customs Tariff' to Regulation (EEC) No 950/68 shall be amended in accordance with the Annex to this Regulation . Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from the beginning of the marketing year commencing in 1984 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 March 1984 . For the Council The President M. ROCARD 1 . 4 . 84 Official Journal of the European Communities No L 90/39 ANNEX The Common Customs Tariff is hereby amended as follows : 1 . Subheading 16.02 B III b) 2 aa) is replaced by the following : llll Rate of duty Heading number Description Autonomous% or levy (L) Conventional % 1 2 3 4 16.02 Other prepared or preserved meat or meat offal : B. (unchanged) III . (unchanged) a) (unchanged) b) (unchanged) 1 . (unchanged) 2 . (unchanged) aa) (unchanged) 11 . Uncooked ; mixtures of cooked meat or offal and uncooked meat or offal 20 (a) 22 . Other 20 (a) (a) See Annex . 2 . In the Annex the following subheading 16.02 is inserted : Heading number Description Rate of conventional duty % 16.02 Other prepared or preserved meat or meat offal : B. Other : III . Other : b) Other : 2 . Other : aa) Of sheep or goats : 11 . Uncooked ; mixtures of cooked meat or offal and uncooked meat or offal :  of sheep  of goats 22 . Other :  of sheep  of goats 20 26 20 26